                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                              CASE NO.:______________________

JOANA PALACIOS-VAZQUEZ,


       Plaintiffs,
vs.

EISNER ORAL SURGERY CENTER CORP,
a Florida corporation,
and JEFFREY MARC EISNER, D.M.D.,
individually,

      Defendants.
_______________________________________/

                                             COMPLAINT

       Plaintiff, JOANA PALACIOS-VAZQUEZ, sues Defendants, EISNER ORAL SURGERY

CENTER CORP (the “Practice”) and JEFFREY MARC EISNER, D.M.D. (“Dr. Eisner”) (jointly

“Defendants”) and alleges as follows:

                                          INTRODUCTION

       1.      This is an action for unpaid overtime wages pursuant to the Fair Labor Standards

Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

       2.      Plaintiff seek damages within this court’s jurisdictional requirements, attorneys’

fees and costs, and all other remedies allowable by law.

                           PARTIES, JURISDICTION AND VENUE

       3.      The Practice is, and at all relevant times was, a Florida corporation with its principal

place of business in Miami-Dade County, Florida.
                                                      1
                                     PERERA BARNHART ALEMAN, P.A.
                 12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
          4.        Dr. Eisner is, and at all relevant times was, an owner and officer of the Practice who

conducted business in Miami-Dade County, Florida.

          5.        Plaintiff was formerly employed by Defendants and performed work for

Defendants in Miami-Dade County, Florida.

          6.        Venue is proper in this Court because Defendants transact business in this District,

Defendants maintain a principal place of business in this District, employed Plaintiff in this District

and the claims arose within this District.

                                              GENERAL ALLEGATIONS

   A. Defendants’ Business and Employment Of Plaintiff

          7.        The Practice is a dental office offering oral surgery and related services with its

principal place of business in Miami, Florida.

          8.        Plaintiff most recently began working for Defendants on or about November 2017.

Prior to her return in November 2017, Plaintiff worked for Defendants for more than 15 years.

          9.        Plaintiff was compensated at a rate of $21.00 per hour during the relevant period.

          10.       However, Defendants fluctuated between paying Plaintiff hourly and paying her

“salary,” depending on the week.

          11.       Dr. Eisner was Plaintiff’s direct supervisor and ran the day-to-day operation of the

Practice.

          12.       Plaintiff ceased working for Defendants on or about February 19, 2020.

          13.       Defendants were Plaintiff’s employers, joint employers, or co-employers for

purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant

period.




                                                           2
                                              PERERA BARNHART ALEMAN
               12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
   B. Defendants’ Illegal Payment Practices

       14.     During the relevant period, Plaintiff’s regular work schedule (which did not include

a lunch break) varied, but was always in excess of forty hours per week.

       15.     During the relevant period, Plaintiff worked between five (5) and fifteen (15) hours

of overtime each week (the “Overtime Hours”).

       16.     Plaintiff received no compensation whatsoever for any of the Overtime Hours

worked.

       17.     On many occasions beginning in May 2019 Plaintiff performed work on weekends

(the “Weekend Hours”).

       18.     Defendants paid Plaintiff a “flat rate” of $149.00 for the Weekend Hours, regardless

of the amount of Weekend Hours worked.

       19.     Defendants failed to keep time records of any of the hours worked by Plaintiff as

required by the FLSA.

       20.     Defendants always paid Plaintiff with a handwritten manual check.

       21.     Defendants never provided Plaintiff with paystubs or any other record of the

additions to or deductions from Plaintiff’s wages as required by the FLSA.

       22.     Throughout Plaintiff’s employment, Defendants had knowledge of Plaintiff’s work

hours, but purposefully failed to provide Plaintiff with complete and adequate overtime pay in

violation of the FLSA.

       23.     Defendants willfully and intentionally refused to pay Plaintiff in accordance with

the FLSA.




                                                      3
                                         PERERA BARNHART ALEMAN
          12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
                             COUNT I
  OVERTIME VIOLATIONS BY EISNER ORAL SURGERY CENTER CORP UNDER
                  THE FAIR LABOR STANDARDS ACT

        24.    Plaintiff, re-alleges and incorporates by reference the allegations in paragraphs 1

through 23 above as if fully set forth herein.

        25.    Upon information and belief, the Practice’s annual volume of sales or business

exceeded $500,000 during the relevant period.

        26.    As part of its regular business, the Practice purchased goods and materials that

traveled through interstate commerce.

        27.    At all relevant times, the Practice employed two or more employees, including

Plaintiff, that customarily, continually, and regularly handled goods and materials that i) were

purchased from a person or entity outside the state of Florida and/or ii) were purchased in Florida

but had previously traveled through interstate commerce.

        28.    Upon information and belief, the Practice obtained and solicited funds from non-

Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

over state lines to do its business, transmitted funds outside the State of Florida, used electronic

means to market and run its business in a way that was not limited to Florida, and otherwise

regularly engaged in interstate commerce during the relevant period.

        29.    The Practice, upon information and belief, accepted credit card payments, wire

transfers, insurance payments and other forms of payments made or processed outside the state of

Florida during the relevant time period.

        30.    The Practice is an employer engaged in interstate commerce and is subject to the

FLSA.




                                                      4
                                         PERERA BARNHART ALEMAN
          12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
       31.       During her employment with the Practice, Plaintiff worked overtime hours for

which she was not compensated at a rate of time-and-a-half her regularly rate of pay as required

by the FLSA.

       32.       Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

       33.       In addition, the Practice is liable for double the overtime amounts owed as

liquidated damages under the FLSA as a result of its intentional and willful violations for up to the

three-year statute of limitations afforded by the FLSA.

       WHEREFORE, Plaintiff respectfully requests that the Court:

       a.        Enter judgment for Plaintiff against the Practice under the FLSA;

       b.        Award Plaintiff actual damages for the unpaid overtime wages;

       c.        Award Plaintiff liquidated damages;

       d.        Award Plaintiff attorneys’ fees and costs;

       e.        Award Plaintiff all recoverable interest; and

       f.        Award any other relief this Honorable Court deems just and proper.

                                     COUNT II
                      OVERTIME VIOLATIONS BY DR. EISNER UNDER
                          THE FAIR LABOR STANDARDS ACT

       34.       Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

through 23 above as if fully set forth herein.

       35.        During the entire relevant period, Dr. Eisner was the Practice’s Director and owner.

       36.       During the relevant period, Dr. Eisner operated the day-to-day activities of the

Practice and had supervisory authority and control over Plaintiff.

       37.       Dr. Eisner was responsible for payroll and was partially or totally responsible for

paying Plaintiff’s wages.


                                                        5
                                           PERERA BARNHART ALEMAN
            12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
          38.       During the relevant time period, Dr. Eisner had the power to hire and fire.

          39.       Dr. Eisner was Plaintiff’s employer, joint employer, or co-employer for purposes

of the FLSA as the term employer is defined by 29 U.S.C. § 203 during some or all of the relevant

period.

          40.       During her employment with Defendants, Plaintiff worked overtime hours for

which she was not compensated at a rate of time-and-a-half her regularly rate of pay as required

by the FLSA.

          41.       Dr. Eisner had knowledge of the overtime hours worked by Plaintiff.

          42.       Plaintiff is owed unpaid overtime compensation pursuant to the FLSA.

          43.       Dr. Eisner is jointly and severally liable for double the overtime amounts owed as

liquidated damages under the FLSA as a result of intentional and willful violations of the FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

          a.        Enter judgment for Plaintiff against Dr. Eisner under the FLSA;

          b.        Award Plaintiff actual damages for the unpaid wages;

          c.        Award Plaintiff liquidated damages;

          d.        Award Plaintiff attorneys’ fees and costs;

          e.        Award Plaintiff all recoverable interest; and

          f.        Award any other relief this Honorable Court deems just and proper.

                                                   JURY TRIAL

          Plaintiff hereby requests a trial by jury with respect to all claims so triable.




                                                           6
                                              PERERA BARNHART ALEMAN
               12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Dated: March 27, 2020
                                               Respectfully submitted,

                                               By: /s/ Valerie B. Barnhart
                                               J. Freddy Perera, Esq.
                                               Florida Bar No. 93625
                                               freddy@pba-law.com
                                               Valerie Barnhart, Esq.
                                               Florida Bar No. 88549
                                               valerie@pba-law.com
                                               Bayardo E. Aleman, Esq.
                                               Florida Bar No. 28791
                                               Bayardo@pba-law.com
                                               Brody M. Shulman, Esq.
                                               Florida Bar No. 092044
                                               brody@pba-law.com
                                               PERERA BARNHART ALEMAN
                                               12555 Orange Drive, Second Floor
                                               Davie, Florida 33330
                                               Telephone: 786-485-5232
                                               Counsel for Plaintiff




                                                    7
                                       PERERA BARNHART ALEMAN
        12401 ORANGE DRIVE ·SUITE 123 · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
